DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Momtahan et al., US Patent Application Publication Number 2011/0275344 (hereinafter Momtahan).
Regarding claims 1, 11, and 21, Momtahan discloses a method for determining a most cost effective wireless service plan for a wireless device implemented at least in part in the wireless device [paragraph 0013] comprising: receiving a set period of time with a wireless device processor that comprises a length of time of wireless service analysis [paragraph 0146]; tracking over a set period of time with a wireless device processor wireless service usage information that relates to wireless usage by a wireless device transceiver, the wireless service usage information for the wireless device comprising at least one of the following: monthly data usage on cellular, monthly data usage on Wi-Fi, monthly inbound cellular minutes, monthly outbound cellular minutes, monthly text messages sent, and monthly text messages received [paragraphs 0071-0073, 0096, 0083, 0146] ; storing the wireless service usage information that relates to the wireless usage by the wireless device transceiver in a wireless device memory [paragraph 0074]; .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg, US Patent Application Publication Number 2005/0220280 (hereinafter Steinberg) in view of prior art made of record in the previous Office Action, Morgan, US Patent Application Publication Number 2015/0264189 (hereinafter Morgan).
Regarding claims 1, 11, and 21, Steinberg discloses a method for determining a most cost effective wireless service for a wireless device implemented at least in part in the wireless device [paragraphs 0024, 0031] comprising: obtaining with a wireless device processor wireless service usage information for the wireless device that includes at least one of the following: monthly data usage on cellular, monthly data usage on Wi-Fi; monthly inbound cellular minutes, monthly outbound cellular minutes, monthly text messages sent, and monthly text messages received [paragraphs 0032, 0034]; determining with a processor a cost of various wireless service plans based on the wireless service usage information [paragraph 0037]; determining with the processor the most cost effective wireless service in response to the determining with the processor the cost of various wireless service plans [paragraph 0037]; displaying a most cost effective wireless service information in a graphical user interface on a display of the wireless device [paragraphs 0037, 0039]; wherein the processor comprises a server and the method further comprises: transmitting the wireless service usage information from the wireless device to the server [paragraph 0034, 0025 wherein the client/server environment can be a single computing device to practice the present invention]; and receiving in the wireless device the most cost effective wireless service information from the server [paragraphs 0028, 0032]; wherein the tracking of the wireless service usage information that relates to the wireless usage by the wireless device transceiver further comprises obtaining wireless service usage in an ongoing manner [paragraph 0044].
What Steinberg does not clearly disclose is receiving a set period of time with a wireless device processor that comprises a length of time of wireless service analysis, wherein the wireless device processor tracks over a set period of time, usage information that relates to wireless usage by the wireless device transceiver, stores the wireless service usage information that relates to the wireless usage by the wireless device transceiver in a wireless device memory; and transmits the wireless service usage information that relates to the wireless usage by the wireless device transceiver stored in the wireless device memory from the wireless device to a server after the set period of time.  However, Morgan teaches these limitations [paragraphs 0082-0083, 0087].
Steinberg and Morgan are combinable because they are from the same field of endeavor, that is, optimization of telecommunications services.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Steinberg to include the teaching of Morgan.  The motivation for this modification would have been to collect enough specific usage information in order to determine the most cost effective plan.
Regarding claims 2 and 12, Steinberg discloses receiving an acceptance of the most cost effective wireless service plan with the wireless device processor; and implementing the most cost effective wireless service plan [see claims 28 and 29], wherein the tracking with the wireless device processor the wireless service usage information  that relates to the wireless usage by the wireless device transceiver further comprises retrieving with the wireless device processor the wireless service usage stored in the wireless device memory for the set period of time [paragraphs 0025, 0034, 0041]; and wherein the set period of time is received by the wireless device processor by input from the user [paragraph 0031].
Regarding claims 3 and 13, Steinberg discloses executing a wireless service optimization application in the wireless device processor, wherein the most cost effective wireless service information displayed in the graphical user interface on the display of the wireless device is generated by the wireless service optimization application and  further comprises displaying on the display of the wireless device generated by the wireless service optimization application at least one of the following: a most cost effective wireless service plan, a link to a webpage to obtain the most cost effective wireless service plan, associated costs of the most cost effective wireless service plan, and anticipated cost savings [paragraphs 0025, 0037, 0039].
Regarding claims 5, 15, and 22, Morgan discloses storing in a non-transitory memory of the server a wireless service optimization application, receiving an acceptance of the most cost effective wireless service plan with the wireless device processor; and implementing the most cost effective wireless service plan [paragraphs 0060, 0095], wherein the wireless service optimization application is implemented at least in part in the server; and wherein the most cost effective wireless service information displayed in the graphical user interface on the display of the wireless device is generated by the wireless service optimization application and further comprises displaying on the display of the wireless device generated by the wireless service optimization application at least a most cost effective wireless service plan, a link to a webpage to obtain the most cost effective wireless service plan, associated costs of the most cost effective wireless service plan, and anticipated cost savings [paragraph 0058, 0102, 0105, 0115].
Regarding claims 6, 16, and 23, Steinberg discloses simulating wireless service with the server based on the wireless service usage information; determining the cost of various wireless service plans with the server in response to the simulation based on the wireless service usage information; and determining the most cost effective wireless service with the server in response to the simulation based on the wireless service usage information [paragraphs 0032, 0035, 0039].  Morgan discloses and wherein the most cost effective wireless service information displayed in the graphical user interface on the display of the wireless device is generated by the wireless service optimization application and further comprises displaying on the display of the wireless device generated by the wireless service optimization application at least a most cost effective wireless service plan, a link to a webpage to obtain the most cost effective wireless service plan, associated costs of the most cost effective wireless service plan, and anticipated cost savings [paragraph 0058, 0102, 0105, 0115].
Regarding claims 7 and 17, Steinberg discloses storing in a non-transitory memory of the wireless device a wireless service optimization application; and capturing with the wireless service optimization application wireless service usage information for the wireless device that includes at least one of the following: the monthly data usage on cellular, the monthly data usage on Wi-Fi, the monthly inbound cellular minutes, the monthly outbound cellular minutes, the monthly text messages sent, and the monthly text messages received [paragraph 0034], wherein the wireless service optimization application is implemented at least in part in the wireless device [paragraphs 0024-0025].
Regarding claim 8, Steinberg discloses simulating wireless service with the processor based on the wireless service usage information; determining the cost of various wireless service plans with the processor in response to the simulation based on the wireless service usage information; and determining the most cost effective wireless service with the processor in response to the simulation based on the wireless service usage information [paragraphs 0032, 0035, 0039], wherein the obtaining with the wireless device processor the wireless service usage information comprises tracking over a set period of time with the wireless device processor a wireless service usage by a wireless device transceiver and storing the wireless service usage information in a wireless device memory [paragraph 0034, 0025 wherein the client/server environment can be a single computing device to practice the present invention].
Regarding claims 9 and 19, Steinberg discloses wherein the tracking with the processor the wireless service usage information comprises retrieving with the processor the wireless service usage stored in the wireless device memory for the set period of time [paragraph 0034]; wherein the most cost effective wireless service information displayed in the graphical user interface on the display of the wireless device further comprises at least one of the following: a most cost effective wireless service plan, a link to a webpage to obtain the most cost effective wireless service plan, associated costs of the most cost effective wireless service plan, and anticipated cost savings [paragraph 0039]; and wherein the processor comprises a server and the method further comprises: transmitting the wireless service usage information from the wireless device to the server; and receiving in the wireless device the most cost effective wireless service information from the server [paragraphs 0028, 0032], wherein the obtaining with the wireless device processor the wireless service usage information comprises tracking over a set period of time with the wireless device processor a wireless service usage by a wireless device transceiver and storing the wireless service usage information in a wireless device memory [paragraph 0034, 0025 wherein the client/server environment can be a single computing device to practice the present invention].
Regarding claims 10 and 20, Steinberg discloses displaying on the display of the wireless device the graphical user interface having a prompt to input information, wherein the information comprises at least one of the following: a length of time for analyzing the wireless service usage information and a current monthly wireless service plan cost [paragraphs 0033-0034], wherein the tracking with the wireless device processor the wireless service usage information comprises tracking over a set period of time with the wireless device processor a wireless service usage by a wireless device transceiver and storing the wireless service usage information in a wireless device memory [paragraph 0034, 0025 wherein the client/server environment can be a single computing device to practice the present invention].

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Regarding Momtahan, Applicant argues that the reference doesn’t teach receiving a set period of time that comprises a length of time of wireless service analysis.  However, the Examiner respectfully disagrees as this in taught in paragraph 0146.  Regarding the 103 rejections, the Examiner maintains that the combination of Steinberg and Morgan teach the claimed limitations. Applicant argues that neither reference teaches "tracking over a set period of time...wireless service usage information... related to wireless usage by a wireless device transceiver". However, the Examiner contends that this is taught by Morgan. Morgan discloses "automatically onboarding data for an end user device and monthly data collection onto the system" [paragraph 0081] wherein the information includes historic usage charges like number of minutes or amount of data [paragraph 0087], Morgan also teaches a report including a summary of total usage for a defined period [see claim 16] as does Steinberg who teaches "usage data may be analyzed continuously during the term of use of a service [paragraph 0044], Applicant also argues again that there is no motivation to combine the two references. The Examiner respectfully disagrees as both references teach using historical usage information to determine an optimal service plan/provider.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 1, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644